                                                    
                                                        


Freddie Mac Exhibit 10.2


UMBS AND MBS MASTER TRUST AGREEMENT


THIS UMBS AND MBS MASTER TRUST AGREEMENT is entered into as of April 30, 2019,
by and among Freddie Mac in its corporate capacity as Depositor, Administrator
and Guarantor, Freddie Mac in its capacity as Trustee, and the Holders of the
UMBS and MBS offered from time to time pursuant to Freddie Mac’s Offering
Circular referred to herein.


WHEREAS:


(a) Freddie Mac is a corporation duly organized and existing under and by virtue
of the Freddie Mac Act and has full corporate power and authority to enter into
this Agreement and to undertake the obligations undertaken by it herein; and


(b) Freddie Mac may from time to time (i) purchase Mortgages, in accordance with
the applicable provisions of the Freddie Mac Act, (ii) as Depositor, transfer
and deposit such Mortgages into various trust funds that are established
pursuant to this Agreement and that are referred to herein as “UMBS Pools” and
“MBS Pools,” (iii) as Administrator, on behalf of the Trustee, create and issue
hereunder, on behalf of the related Pool, Securities representing undivided
beneficial ownership interests in the assets of that Pool, (iv) as Trustee, act
as trustee for each such Pool, (v) as Guarantor, guarantee the payment of
interest and principal for the benefit of the Holders of such Securities and
(vi) as Administrator, administer the affairs of each such Pool.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the parties to this Agreement do hereby declare and establish
this Agreement and do hereby undertake and otherwise agree as follows with
respect to the transfer of the Mortgages to various Pools, the issuance of the
Securities and the establishment of the rights and obligations of the parties.


Definitions


The following terms used in this Agreement have the respective meanings set
forth below.


Accrual Period: As to any Security and any Payment Date, the calendar month
preceding the month of the Payment Date.


Administrator: Freddie Mac, in its corporate capacity, as administrator of the
Pools created under this Agreement.


Agreement: This UMBS and MBS Master Trust Agreement, dated as of April 30, 2019,
by and among Freddie Mac in its corporate capacity as Depositor, Administrator
and Guarantor, Freddie Mac in its capacity as Trustee, and the Holders of the
various Securities, as originally executed, or as modified, amended or
supplemented in accordance with the provisions set forth herein. Unless the
context requires otherwise, the term “Agreement” shall be deemed to include any
applicable Pool Supplement entered into pursuant to Section 1.01 of this
Agreement.


Book-Entry Rules: The provisions from time to time in effect, currently
contained in Title 12, Part 1249 of the Code of Federal Regulations, setting
forth the terms and conditions under which Freddie Mac may issue securities on
the book-entry system of the Federal Reserve Banks and authorizing a Federal
Reserve Bank to act as its agent in connection with such securities.


Business Day: A day other than (i) a Saturday or Sunday and (ii) a day when the
Federal Reserve Bank of New York (or other agent acting as Freddie Mac’s fiscal
agent) is closed or, as to any Holder, a day when the Federal Reserve Bank that
maintains the Holder’s account is closed.


Conventional Mortgage: A Mortgage that is not guaranteed or insured by the
United States or any agency or instrumentality of the United States.


Coupon: UMBS Coupon or MBS Coupon, as applicable.


Custodial Account: As defined in Section 3.05(e) of this Agreement.


Depositor: Freddie Mac, in its corporate capacity, as depositor of Mortgages
into the Pools created under this Agreement.


Eligible Investments: Any one or more of the following obligations, securities
or holdings maturing on or before the Payment Date applicable to the funds so
invested:


(i) obligations of, or obligations guaranteed as to the full and timely payment
of principal and interest by, the United States;


(ii) obligations of any agency or instrumentality of the United States (other
than Freddie Mac, except as provided in subsection (viii) below) or taxable debt
obligations of any state or local government (or political subdivision thereof)
that have


1

--------------------------------------------------------------------------------

                                                    
                                                        


a long-term rating or a short-term rating, as applicable, from S&P, Moody’s or
Fitch in any case in one of its two highest rating categories for long-term
securities or in its highest ratings category for short-term securities;


(iii) federal funds (which are typically overnight, unsecured cash loans to
depository institutions or Federal Home Loan Banks, closely resembling
bank-to-bank loans executed in the so-called federal funds market), certificates
of deposit, time deposits and bankers’ acceptances with a fixed maturity of no
more than 365 days of any depository institution or trust company, provided that
the short-term securities of the depository institution or trust company are
rated by S&P, Moody’s or Fitch in the highest applicable ratings category for
short-term securities;


(iv) commercial paper with a fixed maturity of no more than 270 days, of any
corporation that is rated by S&P, Moody’s or Fitch in its highest short-term
ratings category;


(v) debt securities that have a long-term rating or a short-term rating, as
applicable, from S&P, Moody’s or Fitch, in any case in one of its two highest
ratings categories for long-term securities or in its highest ratings category
for short-term securities;


(vi) money market funds that are registered under the Investment Company Act of
1940, as amended, are entitled, pursuant to Rule 2a-7 of the Securities and
Exchange Commission, or any successor to that rule, to hold themselves out to
investors as money market funds, and are rated by S&P, Moody’s or Fitch in one
of its two highest ratings categories for money market funds;


(vii) asset-backed commercial paper that is rated by S&P, Moody’s or Fitch in
its highest short-term ratings category;


(viii) discount notes and other short-term debt obligations (in each case, with
a stated final maturity, as of the related issue date, of one year or less)
issued by Freddie Mac;


(ix) repurchase agreements on obligations that are either specified in any of
clauses (i), (ii), (iii), (iv), (v), (vii) or (viii) above or are
mortgage-backed securities insured or guaranteed by an entity that is an agency
or instrumentality of the United States; provided that the counterparty to the
repurchase agreement is an entity whose short-term debt securities are rated by
S&P, Moody’s or Fitch in its highest ratings category for short-term securities;
and


(x) any other investment without options that is approved by Freddie Mac and is
within the two highest ratings categories of the applicable rating agency for
long-term securities or the highest ratings category of the applicable rating
agency for short-term securities.


The rating requirement will be satisfied if the relevant security, issue or fund
at the time of purchase receives at least the minimum stated rating from at
least one of S&P, Moody’s or Fitch. The rating requirement will not be satisfied
by a rating that is the minimum rating followed by a minus sign or by a rating
lower than Aa2 from Moody’s.


Event of Default: As defined in Section 5.01 of this Agreement.


FHA/VA Mortgage: A Mortgage insured by the Federal Housing Administration or by
the Department of Agriculture Rural Development (formerly the Rural Housing
Service) or guaranteed by the Department of Veterans Affairs or the Department
of Housing and Urban Development.


Final Payment Date: As to any Security, the first day of the latest month in
which the related Pool Factor will be reduced to zero. The Administrator
publishes the Final Payment Date upon formation of the related Pool.


Fitch: Fitch, Inc., also known as Fitch Ratings, or any successor thereto.


Freddie Mac: The Federal Home Loan Mortgage Corporation, a corporation created
pursuant to the Freddie Mac Act for the purpose of establishing and supporting a
secondary market in residential mortgages. Unless the context requires
otherwise, the term “Freddie Mac” shall be deemed to refer to Freddie Mac acting
in one or more of its corporate capacities, as specified or as provided in
context, and not in its capacity as Trustee.


Freddie Mac Act: Title III of the Emergency Home Finance Act of 1970, as
amended, 12 U.S.C. §§1451-1459.


Guarantor: Freddie Mac, in its corporate capacity, as guarantor of the
Securities issued by each Pool.


Guide: Freddie Mac’s Single-Family Seller/Servicer Guide, as supplemented and
amended from time to time, in which Freddie Mac sets forth its mortgage purchase
standards, credit, appraisal and underwriting guidelines and servicing policies.


Holder: With respect to any Pool, any entity that appears on the records of a
Federal Reserve Bank as a holder of the related Securities.




2

--------------------------------------------------------------------------------

                                                    
                                                        


Issue Date: UMBS Issue Date or MBS Issue Date, as applicable.


MBS or Mortgage-Backed Security: With respect to each MBS Pool, a
mortgage-backed security issued pursuant to this Agreement, representing a
beneficial ownership interest in such MBS Pool.


MBS Coupon: The per annum fixed rate of an MBS calculated as described in the
Offering Circular or the applicable Pool Supplement, computed on the basis of a
360-day year of twelve 30-day months.


MBS Issue Date: With respect to each MBS Pool, the date specified in the related
Pool Supplement or, if not specified therein, the date on which Freddie Mac
issues an MBS in exchange for the Mortgages delivered by a dealer or other
customer.


MBS Pool: With respect to each MBS, the corpus of the related trust fund created
by this Agreement, consisting of (i) the related Mortgages and all proceeds
thereof, (ii) amounts on deposit in the Custodial Account, to the extent
allocable to such MBS Pool, (iii) the right to receive payments under the
related guarantee and (iv) any other assets specified in the related Pool
Supplement, excluding any investment earnings on any of the assets of that Pool.
With respect to each MBS Pool, and unless expressly stated otherwise, the
provisions of this Agreement will be interpreted as referring only to the
Mortgages included in that Pool, the MBS issued by that Pool and the Holders of
those MBS.


Monthly Reporting Period: The period, which period the Administrator has the
right to change as provided in Section 3.05(d) of this Agreement, during which
servicers report Mortgage payments to the Administrator. The Monthly Reporting
Period for all payments is generally from the 1st of a month through the last
calendar day of that month. Accordingly, for any Payment Date, the applicable
Monthly Reporting Period generally is the calendar month preceding that Payment
Date.


Moody’s: Moody’s Investors Service, Inc., or any successor thereto.


Mortgage: A mortgage loan or a participation interest in a mortgage loan that is
secured by a first or second lien on a one-to-four family dwelling and that has
been purchased by the Depositor and transferred by the Depositor to the Trustee
for inclusion in the related Pool. With respect to each Pool, the Mortgages to
be included therein shall be identified on the books and records of the
Depositor and the Administrator.


Mortgage Coupon: The per annum fixed interest rate of a Mortgage.


MultiLender Swap Program: A program under which Freddie Mac purchases Mortgages
from one or more sellers in exchange for Securities representing undivided
beneficial ownership interests in a Pool consisting of Mortgages that may or may
not be those delivered by the seller(s).


Offering Circular: Freddie Mac’s Uniform Mortgage-Backed Securities and
Mortgage-Backed Securities Offering Circular dated April 30, 2019, as amended
and supplemented by any Supplements issued from time to time, or any successor
thereto, as it may be amended and supplemented from time to time.


Payment Date: The 25th of each month or, if the 25th is not a Business Day, the
next Business Day.


Payment Delay: The delay between the first day of the Accrual Period for a
Security and the related Payment Date.


Person: Any legal person, including any individual, corporation, partnership,
limited liability company, financial institution, joint venture, association,
joint stock company, trust, unincorporated organization or governmental unit or
political subdivision of any governmental unit.


Pool: A UMBS Pool or MBS Pool, as applicable.


Pools: UMBS Pools and/or MBS Pools, as applicable.


Pool Factor: With respect to each Pool, a rounded eight-digit decimal calculated
for each month by the Administrator which, when multiplied by the original
principal balance of the related Securities, will equal their remaining
principal amount. The Pool Factor for any month reflects the remaining principal
amount after the payment to be made on the Payment Date in the same month.


Pool Supplement: Any physical or electronic document or record (which may be a
supplement to the Offering Circular or any other supplemental document prepared
by Freddie Mac for the related Securities), which, together herewith, evidences
the establishment of a Pool and modifies, amends or supplements the provisions
hereof in any respect whatsoever. The Pool Supplement for a particular Pool
shall be binding and effective upon formation of the related Pool and issuance
of the related Securities, whether or not such Pool Supplement is executed,
delivered or published by Freddie Mac.




3

--------------------------------------------------------------------------------

                                                    
                                                        


Purchase Documents: The mortgage purchase agreements between Freddie Mac and its
Mortgage sellers and servicers, which are the contracts that govern the purchase
and servicing of Mortgages and which include, among other things, the Guide and
any negotiated modifications, amendments or supplements to the Guide.


Record Date: As to any Payment Date, the close of business on the last day of
the preceding month.


S&P: S&P Global Ratings, or any successor thereto.


Security: A UMBS or MBS, as applicable.


Securities: UMBS and/or MBS, as applicable.


Trustee: Freddie Mac, in its capacity as trustee of each Pool formed under this
Agreement, and its successors and assigns, which will have the trustee
responsibilities specified in this Agreement, as amended or supplemented from
time to time.


Trustee Event of Default: As defined in Section 6.06 of this Agreement.


UMBS or Uniform Mortgage-Backed Security: With respect to each UMBS Pool, a
mortgage-backed security issued pursuant to this Agreement, representing a
beneficial ownership interest in such UMBS Pool.


UMBS Coupon: The per annum fixed rate of a UMBS calculated as described in the
Offering Circular or the applicable Pool Supplement, computed on the basis of a
360-day year of twelve 30-day months.


UMBS Issue Date: With respect to each UMBS Pool, the date specified in the
related Pool Supplement or, if not specified therein, the date on which Freddie
Mac issues a UMBS in exchange for the Mortgages delivered by a dealer or other
customer.


UMBS Pool: With respect to each UMBS, the corpus of the related trust fund
created by this Agreement, consisting of (i) the related Mortgages and all
proceeds thereof, (ii) amounts on deposit in the Custodial Account, to the
extent allocable to such UMBS Pool, (iii) the right to receive payments under
the related guarantee and (iv) any other assets specified in the related Pool
Supplement, excluding any investment earnings on any of the assets of that Pool.
With respect to each UMBS Pool, and unless expressly stated otherwise, the
provisions of this Agreement will be interpreted as referring only to the
Mortgages included in that Pool, the UMBS issued by that Pool and the Holders of
those UMBS.




ARTICLE I


Conveyance of Mortgages; Creation of Pools


Section 1.01. Declaration of Trust; Transfer of Mortgages; Assignment of
Principal and Interest and Acceptance of Beneficial Interests. (a) The
Depositor, by delivering any Mortgages pursuant to this Agreement,
unconditionally, absolutely and irrevocably hereby transfers, assigns, sets over
and otherwise conveys to the Trustee, on behalf of the related Holders, all of
the Depositor’s right, title and interest in and to such Mortgages, including
all payments of principal and interest thereon received after the month in which
the Issue Date occurs. Once Mortgages have been identified as being part of a
related Pool for which at least one Security has been issued, they shall remain
in that Pool unless removed in a manner consistent with this Agreement.
Concurrently with the Depositor’s transferring, assigning, setting over and
otherwise conveying the Mortgages to the Trustee for a Pool, the Trustee hereby
accepts the Mortgages so conveyed and acknowledges that it holds the entire
corpus of each Pool in trust for the exclusive benefit of the related Holders
and shall deliver to, or on the order of, the Depositor, the Securities issued
by such Pool. The Administrator agrees to administer the related Pool and such
Securities in accordance with the terms of this Agreement. On the related Issue
Date and upon payment to the Depositor for any such Security by a Holder, such
Holder shall, by virtue thereof, acknowledge, accept and agree to be bound by
all of the terms and conditions of this Agreement.


The Trustee shall make an election under Section 860D of the Code as a “real
estate mortgage investment conduit” (“REMIC”) with respect to beneficial
interests in principal and interest payments on all or a portion of the assets
comprising each Pool, except as indicated in the Offering Circular. With respect
to any such REMIC election and the assets subject to such REMIC election, the
Trustee shall take any action, or cause each Pool with beneficial interests in
principal and interest payments with respect to such Pool subject to such REMIC
election to take any action, necessary or appropriate to establish and maintain
the REMIC status of any assets with respect to which such REMIC election is
made.


A Pool Supplement shall evidence the establishment of a particular Pool and
shall relate to specific Securities representing the entire beneficial ownership
interests in such Pool. If for any reason the creation of a Pool Supplement is
delayed, Freddie Mac shall create one as soon as practicable, and such delay
shall not affect the validity and existence of the Pool or the related
Securities. With respect to each Pool, the collective terms hereof and of the
related Pool Supplement shall govern the issuance and administration of the
Securities related to such Pool, and all matters related thereto, and shall have
no applicability to any other Pool or Securities. As applied to each Pool, the
collective terms hereof and of the related Pool Supplement shall constitute an
agreement as if the collective terms of those instruments were set forth in a
single instrument. In the event of a conflict between


4

--------------------------------------------------------------------------------

                                                    
                                                        


the terms hereof and the terms of a Pool Supplement for a Pool, the terms of the
Pool Supplement shall control with respect to that Pool. A Pool Supplement is
not considered an amendment to this Agreement requiring approval pursuant to
Section 7.05.


(b) The Trustee shall assign, to one or more separate trust funds established by
the Depositor, beneficial interests in principal and interest payments on the
Mortgages comprising all or a portion of a specified Pool, in exchange for
beneficial interests in the principal and interest payments on such Mortgages
represented by the related REMIC regular interests created pursuant to such
separate trust funds.


Section 1.02. Identity of the Mortgages; Repurchase.


(a) In consideration for the transfer of the related Mortgages by the Depositor
to a Pool, the Depositor (i) shall receive the Securities issued by such Pool
and (ii) may retain such Securities or transfer them to the related Mortgage
seller or otherwise, as the Depositor deems appropriate.


(b) After the Issue Date but prior to the first Payment Date, the Depositor may,
in accordance with its customary mortgage purchase and pooling procedures,
adjust the amount and identity of the Mortgages to be transferred to a Pool, the
Coupon and/or the original unpaid principal balance of the Securities and the
Mortgages in the Pool, provided that any changes to the characteristics of the
Securities shall be evidenced by an amendment or supplement to the related Pool
Supplement.


(c) Except as provided in this Section 1.02 or in Section 1.03, once the
Depositor has transferred a Mortgage to a particular Pool, such Mortgage may not
be transferred out of such Pool, except (x) if a mortgage insurer exercises an
option under an insurance contract to purchase such Mortgage or (y) in the case
of repurchase by the Guarantor, the Administrator or the related Mortgage seller
or servicer, under the following circumstances:


(i) The Guarantor may repurchase from the related Pool a Mortgage in connection
with a guarantee payment under Section 3.09(a)(ii).


(ii) The Administrator may repurchase from the related Pool, or require or
permit a Mortgage seller or servicer to repurchase, any Mortgage if a repurchase
is necessary or advisable (A) to maintain servicing of the Mortgage in
accordance with the provisions of the Guide, or (B) to maintain the status of
the Pool as a grantor trust for federal income tax purposes or, to the extent
not inconsistent with this clause (B), to maintain the REMIC status of any
assets with respect to which a REMIC election is made.


(iii) The Guarantor may repurchase from the related Pool, or require or permit a
Mortgage seller or servicer to repurchase, any Mortgage if (A) such Mortgage is
120 or more days delinquent, or (B) the Guarantor determines, on the basis of
information from the related borrower or servicer, that loss of ownership of the
property securing a Mortgage is likely or default is imminent due to borrower
incapacity, death or hardship or other extraordinary circumstances that make
future payments on such Mortgage unlikely or impossible.


(iv) The Guarantor may repurchase from the related Pool a Mortgage if a
bankruptcy court approves a plan that materially affects the terms of the
Mortgage or authorizes a transfer or substitution of the underlying property.


(v) The Administrator may require or permit a Mortgage seller or servicer to
repurchase from the related Pool a Mortgage, if there is (A) a material breach
of warranty by the Mortgage seller or servicer, (B) a material defect in
documentation as to such Mortgage or (C) a failure by a seller or servicer to
comply with any requirements or terms set forth in the Guide and, if applicable,
other Purchase Documents.


(vi) The Administrator shall repurchase from the related Pool a Mortgage, if (A)
Freddie Mac determines that its acquisition of the Mortgage was unauthorized and
repurchase of such Mortgage is necessary to comply with applicable law or (B) a
court of competent jurisdiction or a federal government agency duly authorized
to oversee or regulate Freddie Mac’s mortgage purchase business requires
repurchase of such Mortgage.


(vii) The Administrator may repurchase from the related Pool a Mortgage if
compliance with applicable law requires a change in any of the terms of such
Mortgage (including a change in the Mortgage Coupon, principal balance,
amortization schedule, timing of payments or last scheduled payment date).


(viii) The Administrator may repurchase from the related Pool a Mortgage at any
time after that Mortgage has been in a state of continuous delinquency, without
having been fully cured with respect to payments required by the related
mortgage documents (including the mortgage note or other instrument evidencing
the borrower’s indebtedness), during the period from the first missed payment
date through the fourth consecutive payment date (or eighth consecutive payment
date, in the case of a biweekly mortgage), without regard to (i) whether any
particular payment was made in whole or in part during the period extending from
the earliest through the latest payment date, (ii) any grace or cure period
(with respect to the latest such payment date) under the related mortgage
documents, and (iii) any period during which a loss mitigation alternative is in
effect (unless such loss mitigation alternative is deemed to cure the payment
default, in which case any previous delinquency with respect to that Mortgage
will be disregarded for purposes of calculations of future delinquency on that
Mortgage).


5

--------------------------------------------------------------------------------

                                                    
                                                        




(ix) The Administrator may repurchase from the related Pool a Mortgage, if the
Mortgage has ceased to be secured by the related mortgaged property.


(x) The Administrator may repurchase from the related Pool a Mortgage, if the
mortgaged property securing the Mortgage is acquired on behalf of a trust
created under this Agreement, with such acquisition occurring through
foreclosure or deed-in-lieu of foreclosure or other means of conversion by which
title to a mortgaged property securing a Mortgage or interests in that mortgaged
property are transferred to or for the benefit of the trust.


(d) The purchase price of a Mortgage repurchased by a Mortgage seller or
servicer shall be equal to the then unpaid principal balance of such Mortgage,
less any principal on such Mortgage that the Mortgage seller or servicer
advanced to the Depositor or the Administrator. The purchase price of a Mortgage
repurchased by the Administrator or the Guarantor under this Agreement shall be
equal to the then unpaid principal balance of such Mortgage, less any
outstanding advances of principal on such Mortgage that the Administrator, on
behalf of the Trustee, distributed to Holders. The Administrator, on behalf of
the Trustee, agrees to release any Mortgage from the related Pool upon payment
of the applicable purchase price.


(e) In determining whether a Mortgage shall be repurchased from the related Pool
as described in this Section 1.02, the Guarantor and the Administrator may
consider such factors as they deem appropriate, including the reduction of
administrative costs (in the case of the Administrator) or possible exposure as
Guarantor under its guarantee (in the case of the Guarantor).


Section 1.03. Post-Settlement Purchase Adjustments


(a) The Administrator shall make any post-settlement purchase adjustments
necessary to reflect the actual aggregate unpaid principal balance of the
related Mortgages or other Mortgage characteristics as of the date of their
purchase by the Depositor or their delivery to the Administrator, on behalf of
the Trustee, in exchange for Securities, as the case may be.


(b) Post-settlement adjustments may be made in such manner as the Administrator
deems appropriate, but shall not adversely affect any Holder’s rights to monthly
payments of interest at the Coupon, any Holder’s pro rata share of principal or
any Holder’s rights under the Guarantor’s guarantees. Any reduction in the
principal balance of the Mortgages held by a Pool shall be reflected by the
Administrator as a corresponding reduction in the principal balance of the
related Securities with a corresponding principal payment to the related
Holders, on a pro rata basis.


Section 1.04. Custody of Mortgage Documents. With respect to each Pool, the
Administrator, a custodian acting as its agent (which may be a third party or a
trust or custody department of the related seller or servicer), or the
originator or seller of the Mortgage may hold the related Mortgage documents,
including Mortgage notes and participation certificates evidencing the Trustee’s
legal ownership interest in the Mortgages. The Administrator may adopt and
modify its policies and procedures for the custody of Mortgage documents at any
time, provided such modifications are prudent and do not materially and
adversely affect the Holders’ interests.


Section 1.05. Interests Held or Acquired by Freddie Mac. Freddie Mac shall have
the right to purchase and hold for its own account any Securities. Subject to
Section 7.06, Securities held or acquired by Freddie Mac from time to time and
Securities held by other Holders shall have equal and proportionate benefits,
without preference, priority or distinction. In the event that Freddie Mac
retains any interest in a Mortgage, the remaining interest in which is part of a
Pool, Freddie Mac’s interest in such Mortgage shall rank equally with that of
the related Pool, without preference, priority or distinction. No Holder shall
have any priority over any other Holder.


Section 1.06. Intended Characterization. It is intended that the conveyance,
transfer, assignment and setting over of the Mortgages by the Depositor to the
Trustee pursuant to this Agreement be a true, absolute and unconditional sale of
the related Mortgages by the Depositor to the Trustee, and not a pledge of the
Mortgages to secure a debt or other obligation of the Depositor, and that the
Holders of the related Securities shall be the beneficial owners of such
Mortgages. Notwithstanding this express intention, however, if the Mortgages are
determined by a court of competent jurisdiction or other competent authority to
be the property of the Depositor, then it is intended that: (a) this Agreement
be deemed to be a security agreement within the meaning of Articles 8 and 9 of
the Uniform Commercial Code; (b) the conveyances provided for in Section 1.01
shall be deemed to be (1) a grant by the Depositor to the Trustee on behalf of
the related Holders of a security interest in all of the Depositor’s right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the related Mortgages, any and all
general intangibles consisting of, arising from or relating to any of the
foregoing, and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the
Custodial Account and allocable to such Mortgages, whether in the form of cash,
instruments, securities or other property and (2) an assignment by the Depositor
to the Trustee on behalf of the related Holders of any security interest in any
and all of the Depositor’s right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
property described in the foregoing clause (1); and (c) notifications to Persons
holding such property, and acknowledgments, receipts or confirmations from
Persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Administrator, on behalf of the Trustee
of the related Holders, for the purpose of perfecting such security interest
under applicable law.


6

--------------------------------------------------------------------------------

                                                    
                                                        




Section 1.07. Encumbrances. Except as may otherwise be provided expressly in
this Agreement, neither Freddie Mac nor the Trustee shall directly or
indirectly, assign, sell, dispose of or transfer all or any portion of or
interest in any Pool, or permit all or any portion of any Pool to be subject to
any lien, claim, mortgage, security interest, pledge or other encumbrance of any
other Person. This Section shall not be construed as a limitation on Freddie
Mac’s rights with respect to Securities held by it in its corporate capacity.


ARTICLE II


Administration and Servicing of the Mortgages


Section 2.01. The Administrator as Primary Servicer. With respect to each Pool,
the Administrator shall service or supervise servicing of the related Mortgages
and administer, on behalf of the Trustee, in accordance with the provisions of
the Guide and this Agreement, including management of any property acquired
through foreclosure or otherwise, all for the benefit of the related Holders.
The Administrator shall have full power and authority to do or cause to be done
any and all things in connection with such servicing and administration that the
Administrator deems necessary or desirable. The Administrator shall seek from
the Trustee, as representative of the related Holders, any consents or approvals
relating to the control, management and servicing of the Mortgages included in
any Pool and that are required hereunder.


Section 2.02. Servicing Responsibilities. With respect to each Pool, the
Administrator shall service or supervise servicing of the related Mortgages in a
manner consistent with prudent servicing standards and in substantially the same
manner as the Administrator services or supervises the servicing of unsold
mortgages of the same type in its portfolio. In performing its servicing
responsibilities hereunder, the Administrator may engage servicers, subservicers
and other independent contractors or agents. The Administrator may discharge its
responsibility to supervise servicing of the Mortgages by monitoring servicers’
performance on a reporting and exception basis. Except as provided in Articles V
and VI and Sections 7.05 and 7.06 of this Agreement, Freddie Mac, as
Administrator shall not be subject to the control of the Holders in the
discharge of its responsibilities pursuant to this Article. Except with regard
to its guarantee obligations pursuant to Section 3.09 with respect to a Pool,
the Administrator shall have no liability to any related Holder for the
Administrator’s actions or omissions in discharging its responsibilities under
this Article II other than for any direct damage resulting from its failure to
exercise that degree of ordinary care it exercises in the conduct and management
of its own affairs. In no event shall the Administrator have any liability for
consequential damages.


Any servicing or administrative practice adopted, implemented, changed or
discontinued by the Administrator, the Trustee, any paying agent or any
servicer, subservicer or other independent contractor or agent in order to
accommodate servicing or administrative practices or processes (including
systems limitations) will be considered to be consistent with this Agreement and
expectations of a reasonable investor in mortgage-backed securities if such
practice achieves substantial compliance in all material respects with this
Agreement.


Section 2.03. Realization Upon Defaulted Mortgages. With respect to each Pool,
unless the Administrator deems that another course of action (e.g., charge-off)
would be in the best economic interest of the Holders, the Administrator (or its
authorized designee or representative) shall, as soon as practicable, foreclose
upon (or otherwise comparably convert the ownership of) any real property
securing a Mortgage which comes into and continues in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments. In
connection with such foreclosure or conversion, the Administrator (or its
authorized designee or representative) shall follow such practices or procedures
as it deems necessary or advisable and consistent with general mortgage
servicing standards.


Section 2.04. Automatic Acceleration and Assumptions.


(a) With respect to each Pool, to the extent provided in the Guide, the
Administrator shall enforce the terms of each applicable Mortgage that gives the
mortgagee the right to demand full payment of the unpaid principal balance of
the Mortgage upon sale or transfer of the property securing the Mortgage
regardless of the creditworthiness of the transferee (a right of “automatic
acceleration’’), subject to applicable state and federal law and the
Administrator’s then-current servicing policies.


(b) With respect to each Pool, the Administrator shall permit the assumption by
a new mortgagor of an FHA/VA Mortgage upon the sale or transfer of the
underlying property, as required by applicable regulations. Any such assumption
shall be in accordance with applicable regulations, policies, procedures and
credit requirements and shall not result in loss or impairment of any insurance
or guaranty.


Section 2.05. Prepayment Penalties. Unless otherwise provided in the Pool
Supplement for a Pool, the related Holders shall not be entitled to receive any
prepayment penalties, assumption fees or other fees charged on the Mortgages
included in such Pool, and either the related servicer or the Administrator
shall retain such amounts.


Section 2.06. Mortgage Insurance and Guarantees.


(a) With respect to each Pool, if a Conventional Mortgage is insured by a
mortgage insurer and the mortgage insurance policy is an asset of such Pool, the
related Holders acknowledge that the insurer shall have no obligation to
recognize or deal with any


7

--------------------------------------------------------------------------------

                                                    
                                                        


Person other than the Administrator, the Trustee, or their respective authorized
designees or representatives regarding the mortgagee’s rights, benefits and
obligations under the related insurance contract.


(b) With respect to each Pool, each FHA/VA Mortgage shall have in full force and
effect a certificate or other satisfactory evidence of insurance or guaranty, as
the case may be, as may be issued by the applicable government agency from time
to time. None of these agencies has any obligation to recognize or deal with any
Person other than the Administrator, the Trustee, or their respective authorized
designees or representatives with regard to the rights, benefits and obligations
of the mortgagee under the contract of insurance or guaranty relating to each
FHA/VA Mortgage included in such Pool.




ARTICLE III


Distributions to Holders; Guarantees


Section 3.01. Monthly Reporting Period. For purposes of this Agreement with
respect to any Pool, any payment or any event with respect to any Mortgage
included in such Pool that is reported to the Administrator by the related
servicer as having been made or having occurred within a Monthly Reporting
Period shall be deemed to have been received by the Administrator or to have in
fact occurred within such Monthly Reporting Period used by the Administrator for
such purposes. Payments reported by servicers include all principal and interest
payments made by a borrower, insurance proceeds, liquidation proceeds and
repurchase proceeds. Events reported by servicers include foreclosure sales,
payments of insurance claims and payments of guarantee claims.


Section 3.02. Holder’s Undivided Beneficial Ownership Interest. With respect to
each Pool, the Holder of a Security on the Record Date shall be the owner of
record of a pro rata undivided beneficial ownership interest in the remaining
principal balance of the Mortgages in the related Pool as of such date and shall
be entitled to interest at the Coupon on such pro rata undivided beneficial
ownership interest, in each case on the related Payment Date. Such pro rata
undivided beneficial ownership interest shall change accordingly if any Mortgage
is added to or removed from such Pool in accordance with this Agreement. A
Holder’s pro rata undivided beneficial ownership interest in the Mortgages
included in a Pool is calculated by dividing the original unpaid principal
balance of the Holder’s Security by the original unpaid principal balance of all
the Mortgages in the related Pool.


Section 3.03. Distributions of Principal. With respect to each Pool, the
Administrator, on behalf of the Trustee, shall withdraw from the Custodial
Account and shall distribute to each related Holder its pro rata share of
principal collections with respect to the Mortgages in such Pool; provided,
however, that with respect to guarantee payments, the Guarantor’s obligations
herein shall be subject to its subrogation rights pursuant to Section 3.10. The
Administrator may retain from any prepayment or delinquent principal payment on
any Mortgage, for reimbursement to the Guarantor, any amount not previously
received with respect to such Mortgage but paid by the Guarantor to the related
Holders under its guarantee. For Mortgages purchased by the Depositor in
exchange for Securities under its MultiLender Swap Program, the Depositor shall
retain principal payments made on such Mortgages in the amount of any difference
between the aggregate unpaid principal balance of the Mortgages as of delivery
by the seller and the aggregate unpaid principal balance as of the Issue Date,
and the Depositor shall purchase additional Mortgages with such principal
payments; such additional Mortgages may or may not be included in the related
Pool represented by the Securities received by the seller.


Section 3.04. Distributions of Interest. With respect to each Pool, the
Administrator, on behalf of the Trustee, shall withdraw from the Custodial
Account and shall distribute to each related Holder its pro rata share of
interest collections with respect to the Mortgages included in such Pool, at a
rate equal to the Coupon. Interest shall accrue during each Accrual Period. The
Administrator may retain from any delinquent interest payment on any Mortgage,
for reimbursement to the Guarantor, any amount not previously received with
respect to such Mortgage but paid by the Guarantor to the related Holders under
its guarantee. With respect to each Pool, a partial month’s interest retained by
Freddie Mac or remitted to the related Holders with respect to prepayments shall
constitute an adjustment to the fee payable to the Administrator and the
Guarantor pursuant to Section 3.08(a) for such Pool.


Section 3.05. Payments.


(a) With respect to each Pool, distributions of principal and interest on the
related Securities shall begin in the month after issuance. The Administrator,
on behalf of the Trustee, shall calculate, or cause to be calculated, for each
Security the distribution amount for the current calendar month.


(b) On or before each Payment Date, the Administrator, on behalf of the Trustee,
shall instruct the Federal Reserve Banks to credit payments on Securities from
the Custodial Account to the appropriate Holders’ accounts. The related Pool’s
payment obligations shall be met upon transmittal of the Administrator’s payment
order to the Federal Reserve Banks provided sufficient funds are then on deposit
in the Custodial Account. A Holder shall receive the payment of principal, if
applicable, and interest on each Payment Date on each Security held by such
Holder as of the related Record Date.


(c) The Administrator relies on servicers’ reports of mortgage activity to
prepare the Pool Factors. There may be delays or errors in processing mortgage
information, such as a servicer’s failure to file an accurate or timely report
of its collections of principal or its having filed a report that cannot be
processed. In these situations the Administrator’s calculation of scheduled


8

--------------------------------------------------------------------------------

                                                    
                                                        


principal to be made on Securities may not reflect actual payments on the
related Mortgages. The Administrator shall account for and reconcile any
differences as soon as practicable.


(d) The Administrator reserves the right to change the period during which a
servicer may hold funds prior to payment to the Administrator, as well as the
period for which servicers report payments to the Administrator, including
adjustments to the Monthly Reporting Period. Either change may change the time
at which prepayments are distributed to Holders. Any such change, however, shall
not impair Holders’ rights to payments as otherwise provided in this Section.


(e) The Administrator shall maintain one or more accounts (together, the
“Custodial Account”), segregated from the general funds of Freddie Mac, in its
corporate capacity, for the deposit of collections of principal (including full
and partial principal prepayments) and interest received from or advanced by the
servicers in respect of the Mortgages. Mortgage collections in respect of the
Pools established by Freddie Mac under this Agreement or trust funds established
by Freddie Mac pursuant to any other trust agreements may be commingled in the
Custodial Account, provided that the Administrator keeps, or causes to be kept,
separate records of funds with respect to each such Pool and other trust fund.
Collections due to Freddie Mac, in its corporate capacity as owner of mortgages
held in its portfolio, may also be commingled in the Custodial Account, provided
that the Administrator may withdraw such amounts for remittance to Freddie Mac
from time to time. Funds on deposit in the Custodial Account may be invested by
the Administrator in Eligible Investments. Investment earnings on deposits in
the Custodial Account shall be for the benefit of the Administrator, and any
losses on such investments shall be paid by the Administrator. On each Payment
Date, amounts on deposit in the Custodial Account shall be withdrawn upon the
order of the Administrator, on behalf of the Trustee, for the purpose of making
distributions to the related Holders, in accordance with this Agreement.


Section 3.06. Pool Factors.


(a) The Administrator, on behalf of the Trustee, shall calculate and make
payments to Holders on each Payment Date based on the monthly Pool Factors until
such time as the Administrator determines that a more accurate and practicable
method for calculating such payments is available and implements that method.
Pursuant to Section 7.05(d), the Administrator may modify the Pool Factor
methodology from time to time, without the consent of Holders. With respect to
each Pool, the Administrator, on behalf of the Trustee, shall do the following:


(i) The Administrator shall publish or cause to be published for each month a
Pool Factor with respect to each Pool. Beginning in the month after formation of
a Pool, Pool Factors shall be published on or about the fifth Business Day of
the month, which Pool Factors may reflect prepayments reported to the
Administrator after the end of the related Monthly Reporting Period and before
the publication of the applicable Pool Factors. However, the Administrator may,
in its own discretion, publish Pool Factors on any other Business Day. The Pool
Factor for the month in which the Pool is established is 1.00000000 and need not
be published.


(ii) The Administrator shall distribute principal each month to a Holder of a
Security in an amount equal to such Holder’s pro rata share of such principal,
calculated by multiplying the original principal balance of the Security by the
difference between its Pool Factors for the preceding and current months.


(iii) The Administrator shall distribute interest each month in arrears to a
Holder in an amount equal to 1/12th of the applicable Coupon multiplied by such
Holder’s pro rata share of principal, calculated by multiplying the original
principal balance of such Holder’s Security by the preceding month’s Pool
Factor.


(b) With respect to each Pool, a Pool Factor shall reflect prepayments reported
for the applicable Monthly Reporting Period. The Administrator, on behalf of the
Trustee, may also, in its discretion, reflect in a Pool Factor any prepayments
reported after the end of the applicable Monthly Reporting Period. To the extent
a given Pool Factor (adjusted as necessary for payments made pursuant to the
Guarantor’s guarantee of timely payment of scheduled principal on Securities)
does not reflect the actual unpaid principal balance of the related Mortgages,
the Administrator shall account for any difference by adjusting subsequent Pool
Factors as soon as practicable.


(c) The Pool Factor method for a Pool may affect the timing of receipt of
payments by related Holders but shall not affect the Guarantor’s guarantee with
respect to such Pool, as set forth in Section 3.09. The Guarantor’s guarantee
shall not be affected by the implementation of any different method for
calculating and paying principal and interest for any Pool, as permitted by this
Section 3.06.


Section 3.07. Servicing Fees; Retained Interest.


(a) To the extent provided by contractual arrangement with the Administrator,
with respect to each Pool, the related servicer of each Mortgage included in
such Pool shall be entitled to retain each month, as a servicing fee, any
interest payable by the borrower on a Mortgage that exceeds the servicer’s
required remittance with respect to such Mortgage. Each servicer is required to
pay all expenses incurred by it in connection with its servicing activities and
shall not be entitled to reimbursement for those expenses, except as provided in
Section 3.08(c). If a servicer advances any principal and/or interest on a
Mortgage to the Administrator prior to the receipt of such funds from the
borrower, the servicer may retain (i) from prepayments or collections of
delinquent principal on such Mortgage any payments of principal so advanced, or
(ii) from collections of delinquent interest on


9

--------------------------------------------------------------------------------

                                                    
                                                        


such Mortgage any payments of interest so advanced. To the extent permitted by
its servicing agreement, the servicer is entitled to retain as additional
compensation certain incidental fees related to Mortgages it services.


(b) With respect to a Pool, pursuant to the related Purchase Documents, a seller
may retain each month as extra compensation a fixed amount of interest on a
Mortgage included in such Pool. In such event, the related servicer shall retain
each month as a servicing fee the excess of any interest payable by the borrower
on such Mortgage (less the seller’s retained interest amount) over the
servicer’s required remittance with respect to such Mortgage.


Section 3.08. Administration Fee; Guarantee Fee.


(a) Subject to any adjustments required by Section 3.04, with respect to any
Pool, the Administrator and the Guarantor shall be entitled to receive from
monthly interest payments on each related Mortgage a fee (to be allocated
between the Administrator and the Guarantor as they may agree) equal to the
excess of any interest received by the Administrator from the servicer over the
amount of interest payable to the related Holders; provided, however, that the
aggregate fee amount shall be automatically adjusted with respect to each Pool
to the extent a Pool Factor does not reflect the unpaid principal balance of the
Mortgages. Any such adjustment shall equal the difference between (i) interest
at the applicable Coupon computed on the aggregate unpaid principal balance of
the Mortgages for such month based on monthly principal payments actually
received by the Administrator and (ii) interest at the applicable Coupon
computed on the remaining balance of the Mortgages included in the Pool derived
from the Pool Factor. The Administrator shall (i) withdraw the aggregate fee
amount from the Custodial Account prior to distributions to the related Holders,
(ii) retain its portion of the fee for the Administrator’s own account and (iii)
remit the remaining portion of the fee to the Guarantor as the guarantee fee. In
addition, the Administrator is entitled to retain as additional compensation
certain incidental fees on the Mortgages as provided in Section 2.05 and certain
investment earnings as provided in Section 3.05(e).


(b) The Depositor shall pay all expenses incurred in connection with the
transfer of the Mortgages, the establishment and administration of each Pool and
the issuance of the Securities. Any amounts (including attorney’s fees) expended
by the Trustee or the Administrator (or the servicers on the Administrator’s
behalf) for the protection, preservation or maintenance of the Mortgages, or of
the real property securing the Mortgages, or of property received in liquidation
of or realization upon the Mortgages, shall be expenses to be borne pro rata by
the Administrator and the Holders in accordance with their interests in each
Mortgage. The Administrator, on behalf of the Trustee, may retain an amount
sufficient to pay the portion of such expenses borne pro rata by the
Administrator and the Holders from payments otherwise due to Holders, which may
affect the timing of receipt of payments by Holders but shall not affect the
Guarantor’s obligations under Section 3.09.


(c) The Administrator shall reimburse a servicer for any amount (including
attorney’s fees) it expends (on the Administrator’s behalf and with its
approval) for the protection, preservation or maintenance of the Mortgages, or
of the real property securing the Mortgages, or of property received in
liquidation of or realization upon the Mortgages. Such expenses shall be
reimbursable to the servicer from the assets of the related Pool, to the extent
provided in the Guide.


(d) Any fees and expenses described above shall not affect the Guarantor’s
guarantee with respect to any Pool, as set forth in Section 3.09.


Section 3.09. Guarantees.


(a) With respect to each Pool, the Guarantor guarantees to the Trustee and to
each Holder of a Security:


(i) the timely payment of interest at the applicable Coupon;


(ii) the full and final payment of principal on the underlying Mortgages on or
before the Payment Date that falls in the month of its Final Payment Date; and


(iii) the timely payment of scheduled principal on the underlying Mortgages.


The Guarantor shall make payments of any guaranteed amounts by transfer to the
Custodial Account for distribution to the related Holders, in accordance with
Sections 3.03 and 3.04. The guarantees pursuant to this Section will inure to
the benefit of each Pool and its related Holders, and shall be enforceable by
the Trustee of that Pool and by such Holders, as provided in Article V of this
Agreement.


(b) The Guarantor shall compute guaranteed scheduled monthly principal payments
on any Security, subject to any applicable adjustments, in accordance with
procedures adopted by the Guarantor from time to time. With respect to each
Pool, any payment the Guarantor makes to the Administrator, on behalf of the
Trustee, on account of the Guarantor’s guarantee of scheduled principal payments
shall be considered to be a payment of principal for purposes of calculating the
Pool Factor for such Pool and the Holder’s pro rata share of the remaining
unpaid principal balance of the related Mortgages.


(c) The Guarantor’s guarantees shall continue to be effective or shall be
reinstated (i) in the event that any principal or interest payment made to a
Holder is for any reason returned by the Holder pursuant to an order, decree or
judgment of any court of


10

--------------------------------------------------------------------------------

                                                    
                                                        


competent jurisdiction that the Holder was not entitled to retain such payment
pursuant to this Agreement and (ii) notwithstanding any provision hereof
permitting fees, expenses, indemnities or other amounts to be paid from the
assets of any Pool.


Section 3.10. Subrogation. With respect to each Pool, the Guarantor shall be
subrogated to all the rights, interests, remedies, powers and privileges of each
related Holder in respect of any Mortgage included in such Pool on which it has
made guarantee payments of principal and/or interest to the extent of such
payments. Nothing in this Section shall impair the Guarantor’s right to receive
distributions in its capacity as Holder, if it is a Holder of any Securities.


Section 3.11. Termination Upon Final Payment. Each Pool is irrevocable and will
terminate only in accordance with the terms of this Agreement. Except as
provided in Sections 3.05(e), 6.06 and 7.01, with respect to each Pool, Freddie
Mac’s and the Trustee’s obligations and responsibilities under this Agreement
shall terminate as to a Pool and its Holders upon (i) the full payment to such
Holders of all principal and interest due to the Holders based on the Pool
Factors or by reason of the Guarantor’s guarantees or (ii) the payment to the
Holder of all amounts held by Freddie Mac and the Trustee, respectively, and
required to be paid hereunder; provided, however, that in no event shall any
Pool created hereby continue beyond the expiration of 21 years from the death of
the survivor of the descendants of Joseph P. Kennedy, the late ambassador of the
United States to the Court of St. James’s, living on the date hereof.


Section 3.12. Effect of Final Payment Date. The actual final payment on a
Security may occur prior to the Payment Date specified in Section 3.09(a)(ii)
due to prepayments of principal, including prepayments made in connection with
the repurchase of any Mortgage from the related Pool.


Section 3.13. Payment Error Corrections. In the event of a principal or interest
payment error, the Administrator, in its sole discretion, may effect corrections
by the adjustment of payments to be made on future Payment Dates or in such
other manner as it deems appropriate.


ARTICLE IV


UMBS and MBS


Section 4.01. Form and Denominations. With respect to each Pool, the principal
balances, Coupons and other characteristics of the Securities to be issued shall
be specified in the related Pool Supplement. Delivery of the Securities of a
Pool shall constitute the issuance of the Securities for that Pool. Securities
shall be issued, held and transferable only on the book-entry system of the
Federal Reserve Banks in minimum original principal amounts of $1,000 and
additional increments of $1. Securities shall at all times remain on deposit
with a Federal Reserve Bank in accordance with the provisions of the Book-Entry
Rules. A Federal Reserve Bank will maintain a book-entry recordkeeping system
for all transactions in Securities with respect to Holders.


Section 4.02. Transfer of Securities. Securities may be transferred only in
minimum original principal amounts of $1,000 and additional increments of $1.
Securities may not be transferred if, as a result of the transfer, the
transferor or the new Holder would have on deposit in its account Securities of
the same issue with an original principal amount of less than $1,000. The
transfer, exchange or pledge of Securities shall be governed by the fiscal
agency agreement between Freddie Mac and a Federal Reserve Bank, the Book-Entry
Rules and such other procedures as shall be agreed upon from time to time by
Freddie Mac and a Federal Reserve Bank. A Federal Reserve Bank shall act only
upon the instructions of the Holder in recording transfers of a Security. A
charge may be made for any transfer of a Security and shall be made for any tax
or other governmental charge imposed in connection with a transfer of a
Security. Freddie Mac hereby assigns to the Administrator, on behalf of the
Trustee, Freddie Mac’s rights under each fiscal agency agreement with respect to
Securities issued by any Pool.


Section 4.03. Record Date. The Record Date for each Payment Date shall be the
close of business on the last day of the preceding month. A Holder of a Security
on the books and records of a Federal Reserve Bank on the Record Date shall be
entitled to payment of principal and interest on the related Payment Date. A
transfer of a Security made on or before the Record Date in a month shall be
recognized as effective as of the first day of such month.


ARTICLE V


Remedies


Section 5.01. Events of Default. With respect to each Pool, an “Event of
Default’’ means any one of the following events:


(a) Default by the Guarantor or the Administrator in the payment of interest or
principal to the related Holders as and when the same shall become due and
payable as provided in this Agreement, and the continuance of such default for a
period of 30 days.


(b) Failure by the Guarantor or the Administrator to observe or perform any
other covenants of this Agreement relating to their respective obligations, and
the continuance of such failure for a period of 60 days after the date of
receipt by such party of


11

--------------------------------------------------------------------------------

                                                    
                                                        


written notice of such failure and a demand for remedy by the affected Holders
representing not less than 65 percent of the remaining principal balance of any
affected Pool.


(c) The entry by any court having jurisdiction over the Guarantor or the
Administrator of a decree or order for relief in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian or
sequestrator (or other similar official) of the Guarantor or the Administrator
or for any substantial part of their respective properties, or for the winding
up or liquidation of their respective affairs, if such decree or order remains
unstayed and in effect for a period of 60 consecutive days.


(d) Commencement by the Guarantor or the Administrator of a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent by the Guarantor or the Administrator to the entry of an
order for relief in an involuntary case under any such law, or its consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or other similar official) of the Guarantor
or the Administrator or for any substantial part of their respective properties,
or any general assignment made by the Guarantor or the Administrator for the
benefit of creditors, or failure by the Guarantor or the Administrator generally
to pay their debts as they become due.


The appointment of a conservator (or other similar official) by a regulator
having jurisdiction over the Guarantor or the Administrator, whether or not such
party consents to such appointment, shall not constitute an Event of Default.


Section 5.02. Remedies.


(a) If an Event of Default occurs and is continuing with respect to a Pool, the
Holders of Securities representing a majority of the remaining principal balance
of such Pool may, by written notice to Freddie Mac, remove Freddie Mac as
Administrator and nominate its successor under this Agreement with respect to
such Pool. The nominee shall be deemed appointed as Freddie Mac’s successor as
Administrator unless Freddie Mac objects within 10 days after such nomination.
Upon such objection:


(i) The Administrator may petition any court of competent jurisdiction for the
appointment of its successor; or


(ii) Any bona fide Holder that has been a Holder for at least six months may, on
behalf of such Holder and all others similarly situated, petition any such court
for appointment of the Administrator’s successor.


(b) If a successor Administrator is appointed, the Administrator shall submit to
its successor a complete written report and accounting of the Mortgages in the
affected Pool and shall take all other steps necessary or desirable to transfer
its interest in and administration of such Pool to its successor.


(c) Subject to the Freddie Mac Act, a successor may take any action with respect
to the Mortgages as may be reasonable and appropriate in the circumstances.
Prior to the designation of a successor, the Holders of Securities representing
a majority of the remaining principal balance of any affected Pool may waive any
past or current Event of Default.


(d) Appointment of a successor shall not relieve Freddie Mac, in its capacity as
Guarantor, of its guarantee obligations as set forth in this Agreement.


Section 5.03. Limitation on Suits by Holders.


(a) With respect to any Pool, except as provided in Section 5.02, no Holder
shall have any right to institute any action or proceeding at law or in equity
or in bankruptcy or otherwise or seek any other remedy whatsoever against
Freddie Mac or the Trustee with respect to this Agreement or the related
Securities or Mortgages, unless:


(i) Such Holder previously has given the Trustee written notice of an Event of
Default and the continuance thereof;


(ii) The Holders of Securities representing a majority of the remaining
principal balance of any affected Pool have made a written request to the
Trustee to institute an action or proceeding in its own name and have offered
the Trustee reasonable indemnity against the costs, expenses and liabilities to
be incurred;


(iii) The Trustee has failed to institute any such action or proceeding for 60
days after its receipt of the written notice, request and offer of indemnity
described above; and


(iv) The Trustee has not received from such Holders any direction inconsistent
with the written request described above during the 60-day period.


(b) No Holder shall have any right under this Agreement to prejudice the rights
of any other Holder, to obtain or seek preference or priority over any other
Holder or to enforce any right under this Agreement, except for the ratable and
common benefit of all Holders of Securities representing interests in any
affected Pool.




12

--------------------------------------------------------------------------------

                                                    
                                                        


(c) For the protection and enforcement of the provisions of this Section,
Freddie Mac, the Trustee and each and every Holder shall be entitled to such
relief as can be given either at law or in equity. Notwithstanding the
foregoing, no Holder’s right to receive payment (or to institute suit to enforce
payment) of principal and interest as provided herein on or after the due date
of such payment shall be impaired or affected without the consent of the Holder.




ARTICLE VI


Trustee


Section 6.01. Duties of Trustee.
(a) If an Event of Default has occurred and is continuing with respect to a
Pool, the Trustee shall exercise the rights and powers vested in it by this
Agreement and use the same degree of care and skill in its exercise as a prudent
person would exercise or use under the circumstances in the conduct of such
person’s own affairs.
(b) Except during the continuance of an Event of Default, the Trustee undertakes
to perform such duties and only such duties as are specifically set forth in
this Agreement and shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Agreement and no implied
covenants or obligations shall be read into this Agreement against the Trustee.
(c) The Trustee and its directors, officers, employees and agents may not be
protected from liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or gross negligence in the performance of their
respective duties or by reason of reckless disregard of obligations and duties
under this Agreement, except that:
(i) this paragraph does not limit the effect of paragraph (b) of this Section;
(ii) the Trustee shall not be liable for any action taken, or not taken, by the
Trustee in good faith pursuant to this Agreement or for errors in judgment; and
(iii) the Trustee shall not be required to take notice or be deemed to have
notice or knowledge of any default or Event of Default, unless the Trustee
obtains actual knowledge or written notice of such default or Event of Default.
In the absence of such actual knowledge or notice, the Trustee may conclusively
assume that there is no default or Event of Default.
(d) Every provision of this Agreement shall be subject to the provisions of this
Section and Section 6.02.
(e) The Trustee shall not be liable for indebtedness evidenced by or arising
under this Agreement, including principal of or interest on the Securities, or
interest on any money received by it except as the Trustee may agree in writing.
(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law or the terms of this Agreement.
(g) No provision of this Agreement shall require the Trustee to expend, advance
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.
(h) The Trustee, or the Administrator on its behalf, may, but shall not be
obligated to, undertake any legal action that it deems necessary or desirable in
the interest of Holders. The Trustee, or the Administrator on its behalf, may be
reimbursed for the legal expenses and costs of such action from the assets of
the related Pool.
Section 6.02. Certain Matters Affecting the Trustee.


(a) The Trustee, and any director, officer, employee or agent of the Trustee,
may rely in good faith on any certificate, opinion or other document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder. The Trustee may rely on any such
documents believed by it to be genuine and to have been signed or presented by
the proper Person and on their face conforming to the requirements of this
Agreement. The Trustee need not investigate any fact or matter stated in such
documents.
(b) Before the Trustee acts or refrains from acting, it may require an officer’s
certificate or an opinion of counsel, which shall not be at the expense of the
Trustee. The Trustee shall not be liable for any action it takes or omits to
take in good faith in reliance on an officer’s certificate or opinion of
counsel. The right of the Trustee to perform any discretionary act enumerated in


13

--------------------------------------------------------------------------------

                                                    
                                                        


this Agreement shall not be construed as a duty and the Trustee shall not be
answerable for other than its willful misfeasance, bad faith or gross negligence
in the performance of such act.
(c) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee.
(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers;
provided, that the Trustee’s conduct does not constitute willful misfeasance,
bad faith or gross negligence. In no event shall the Trustee have any liability
for consequential damages.
(e) The Trustee may consult with and rely on the advice of counsel, accountants
and other advisors and shall not be liable for errors in judgment or for
anything it does or does not do in good faith if it so relies. Any opinion of
counsel with respect to legal matters relating to this Agreement and the
Securities shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with any opinion of such counsel.
(f) Any fees, expenses and indemnities payable from the assets of any Pool to
Freddie Mac, in its capacity as Trustee, in the performance of its duties and
obligations hereunder shall not affect Freddie Mac’s guarantee with respect to
that Pool, as set forth in Section 3.09.
Section 6.03. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Agreement, the
assets of any Pool or the Securities.


Section 6.04. Trustee May Own Securities. Subject to Section 7.06, the Trustee
in its individual or any other capacity may become the owner or pledgee of
Securities with the same rights as it would have if it were not the Trustee.


Section 6.05. Indemnity. Each Pool shall indemnify the Trustee and the Trustee’s
employees, directors, officers and agents, as provided in this Agreement,
against any and all claims, losses, liabilities or expenses (including
attorneys’ fees) incurred by it in connection with the administration of this
trust and the performance of its duties under this Agreement (to the extent not
previously reimbursed above), including, without limitation, the execution and
filing of any federal or state tax returns and information returns and being the
mortgagee of record with respect to the related Mortgages. The Trustee shall
notify the Administrator promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Administrator shall not relieve the
related Pool of its obligations hereunder. A Pool shall not be required to
reimburse any expense or indemnify against any loss, liability or expense
incurred by the Trustee through the Trustee’s own willful misfeasance, bad faith
or gross negligence.


The Trustee’s rights pursuant to this Section shall survive the discharge of
this Agreement.
Section 6.06. Replacement of Trustee. The Trustee may resign at any time. Any
successor Trustee shall resign if it ceases to be eligible in accordance with
the provisions of Section 6.09. In either case, the resignation of the Trustee
shall become effective, and the resigning Trustee shall be discharged from its
obligations with respect to the Pools created under this Agreement, by giving 90
days’ written notice of the resignation to the Depositor, the Guarantor and the
Administrator and upon the effectiveness of an appointment of a successor
Trustee, which may be as of a date prior to the end of the 90-day period. Upon
receiving such notice of resignation, the Depositor shall promptly appoint one
or more successor Trustees by written instrument, one copy of which is delivered
to the resigning Trustee and one copy of which is delivered to the successor
Trustee. The successor Trustee need not be the same Person for all Pools. If no
successor Trustee has been appointed for a Pool, or one that has been appointed
has not accepted the appointment within 90 days after giving such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.


Prior to an Event of Default, or if an Event of Default has occurred and has
been cured with respect to a Pool, Freddie Mac cannot be removed as Trustee with
respect to that Pool. If an Event of Default has occurred and is continuing
while Freddie Mac is the Trustee, at the direction of Holders of Securities
representing a majority of the remaining principal balance of such Pool, Freddie
Mac shall resign or be removed as Trustee, and to the extent permitted by law,
all of the rights and obligations of the Trustee with respect to the related
Pool only, will be terminated by notifying the Trustee in writing. Holders of
Securities representing a majority of the remaining principal balance of the
Pool will then be authorized to name and appoint one or more successor Trustees.
Notwithstanding the termination of the Trustee, its liability under this
Agreement and arising prior to such termination shall survive such termination.
If a successor Trustee is serving as the Trustee, the following events are
“Trustee Events of Default” with respect to a Pool:
(i) the Trustee fails to comply with Section 6.09;
(ii) the Trustee is adjudged bankrupt or insolvent;
(iii) a receiver or other public officer takes charge of the Trustee or its
property; or


14

--------------------------------------------------------------------------------

                                                    
                                                        


(iv) the Trustee otherwise becomes incapable of acting.
If at any time a Trustee Event of Default has occurred and is continuing, the
Guarantor (or if an Event of Default has occurred and is continuing, the
Depositor) may, and if directed by Holders of Securities representing a majority
of the remaining principal balance of such Pool, shall, remove the Trustee as to
such Pool and appoint a successor Trustee by written instrument, one copy of
which shall be delivered to the Trustee so removed and one copy of which shall
be delivered to the successor Trustee, and the Guarantor (or if an Event of
Default has occurred and is continuing, the Depositor) shall give written notice
of the successor Trustee to the Holders affected by the succession.
Notwithstanding the termination of the Trustee, its liability under this
Agreement arising prior to such termination will survive such termination.
If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Depositor shall promptly appoint a successor Trustee
that satisfies the eligibility requirements of Section 6.09.
The retiring Trustee agrees to cooperate with the Depositor and any successor
Trustee in effecting the termination of the retiring Trustee’s responsibilities
and rights hereunder and shall promptly provide such successor Trustee all
documents and records reasonably requested by it to enable it to assume the
Trustee’s functions hereunder.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Depositor, the Guarantor and the Administrator.
Thereupon the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Agreement with respect to such Pool. The
successor Trustee shall mail a notice of its succession to the related Holders.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee.
If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Depositor may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
Section 6.07. Successor Trustee By Merger. If a successor Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee; provided, that such corporation or
banking association shall be otherwise qualified and eligible under Section
6.09.


Section 6.08. Appointment of Co-Trustee or Separate Trustee.


(a) Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of a Pool may at the time be located, the Trustee shall have the power and may
execute and deliver all instruments to appoint one or more Persons to act as a
co‑trustee or co‑trustees, or separate trustee or separate trustees, of all or
any part of such Pool and to vest in such Person or Persons, in such capacity
and for the benefit of the related Holders, such title to such Pool, or any part
thereof, and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co‑trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 6.09 and no notice
to the related Holders of the appointment of any co‑trustee or separate trustee
shall be required under Section 6.06 hereof.
(b) With respect to each Pool, every separate trustee and co‑trustee shall, to
the extent permitted by law, be appointed and act subject to the following
provisions and conditions:
(i) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co‑trustee jointly (it being understood
that such separate trustee or co‑trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the related Pool or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co‑trustee,
but solely at the direction of the Trustee;
(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
(iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co‑trustee.
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co‑trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co‑trustee shall refer to this Agreement and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically


15

--------------------------------------------------------------------------------

                                                    
                                                        


including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee. Every such
instrument shall be filed with the Trustee.
(d) Any separate trustee or co‑trustee may at any time constitute the Trustee,
its agent or attorney‑in‑fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co‑trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.
Section 6.09. Eligibility; Disqualification. Freddie Mac is eligible to act as
the Trustee and is initially the Trustee for the Pools created under this
Agreement. Any successor to Freddie Mac (i) at the time of its appointment as
Trustee, must be reasonably acceptable to Freddie Mac and (ii) must be organized
as a corporation or association doing business under the laws of the United
States or any State thereof, be authorized under such laws to exercise corporate
trust powers, have combined capital and surplus of at least $50,000,000 and be
subject to supervision or examination by federal or state financial regulatory
authorities. If any successor Trustee shall cease to satisfy the eligibility
requirements set forth in (ii) above, that successor Trustee shall resign
immediately in the manner and with the effect specified in Section 6.06.


ARTICLE VII


Miscellaneous Provisions


Section 7.01. Annual Statements. Within a reasonable time after the end of each
calendar year, the Administrator (or its agent) shall furnish to each Holder on
any Record Date during such year information that the Administrator deems
necessary or desirable to enable Holders and beneficial owners of Securities to
prepare their United States federal income tax returns, if applicable.


Section 7.02. Limitations on Liability. Neither Freddie Mac, in its corporate
capacity, nor any of its directors, officers, employees, authorized designees,
representatives or agents (“related persons’’) shall be liable to Holders for
any action taken, or not taken, by them or by a servicer in good faith pursuant
to this Agreement or for errors in judgment. This provision shall not protect
Freddie Mac or any related person against any liability which would otherwise be
imposed by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. In no event shall Freddie Mac or any related person
be liable for any consequential damages. Freddie Mac and any related person may
rely in good faith on any document or other communication of any kind properly
executed and submitted by any Person with respect to any matter arising under
this Agreement. Freddie Mac has no obligation to appear in, prosecute or defend
any legal action which is not incidental to its duties to service or supervise
the servicing of the Mortgages in accordance with this Agreement and which in
its opinion may involve any expense or liability for Freddie Mac. Freddie Mac
may, in its discretion, undertake or participate in any action it deems
necessary or desirable with respect to any Mortgage, this Agreement, the
Securities or the rights and duties of the parties hereto and the interests of
the Holders hereunder. In such event, the legal expenses and costs of such
action and any resulting liability shall be expenses for the protection,
preservation and maintenance of the Mortgages borne pro rata by Freddie Mac and
Holders as provided in Section 3.08(b).


Section 7.03. Limitation on Rights of Holders. The death or incapacity of any
Person having an interest in a Security shall not terminate this Agreement or
any Pool. Such death or incapacity shall not entitle the legal representatives
or heirs of such Person, or any Holder for such Person, to claim an accounting,
take any action or bring any proceeding in any court for a partition or winding
up of the related Pool, nor otherwise affect the rights, obligations and
liabilities of the parties hereto or any of them.


Section 7.04. Control by Holders. With respect to any Pool, except as otherwise
provided in Articles V and VI and Sections 7.05 and 7.06, no Holder shall have
any right to vote or to otherwise control in any manner the operation and
management of the Mortgages included in such Pool, or the obligations of the
parties hereto. This Agreement shall not be construed so as to make the Holders
from time to time partners or members of an association. Holders shall not be
liable to any third person by reason of any action taken by the parties to this
Agreement pursuant to any provision hereof.


Section 7.05. Amendment.


(a) Freddie Mac and the Trustee may amend this Agreement (including any related
Pool Supplement) from time to time without the consent of any Holders to (i)
cure any ambiguity or correct or supplement any provision in this Agreement,
provided, however, that any such amendment shall not have a material adverse
effect on any Holder; (ii) maintain the classification of any Pool as a grantor
trust for federal income tax purposes, as it may then be in effect, or, in the
event a REMIC election is made with respect to the beneficial interests in
principal and interest payments on all or a portion of the assets comprising any
Pool, to maintain the REMIC status of any assets with respect to which such
REMIC election is made; or (iii) avoid the imposition of any state or federal
tax on a Pool.


(b) Except as provided in Section 7.05(c), Freddie Mac and the Trustee may amend
this Agreement as to any Pool, with the consent of Holders representing not less
than a majority of the remaining principal balance of the affected Pool.


16

--------------------------------------------------------------------------------

                                                    
                                                        




(c) Freddie Mac and the Trustee may not amend this Agreement, without the
consent of a Holder, if such amendment would impair or affect the right of such
Holder to receive payment of principal and interest on or after the due date of
such payment or to institute suit for the enforcement of any such payment on or
after such date.


(d) Notwithstanding any other provision of this Section, (i) the Administrator
(in its own discretion and in its own interest) and the Trustee (at the
Administrator’s direction) may amend this Agreement to reflect any modification
in the Administrator’s methodology of calculating payments to Holders, including
any modifications described in Section 3.05(d) and Section 3.06(a) and the
manner in which it distributes prepayments to Holders, (ii) the Administrator
(in its own discretion and in its own interest) and the Trustee (at the
Administrator’s direction) may amend this Agreement to cure any inconsistency
between this Agreement and the provisions of the Guide and (iii) the Depositor
(in its own discretion and in its own interest) and the Trustee (at the
Administrator’s direction) may amend any Pool Supplement to make the adjustments
described in Section 1.02(b) to the characteristics of the Mortgages to be
transferred to a Pool or to the related Securities.


Section 7.06. Voting Rights. If Freddie Mac is acting as Administrator or
Trustee and an Event of Default has occurred and is continuing, any Securities
held by Freddie Mac for its own account shall be disregarded and deemed not to
be outstanding for purposes of exercising the remedies set forth in Section 5.02
and the second paragraph of Section 6.06.


Section 7.07. Persons Deemed Owners. With respect to each Pool, Freddie Mac, the
Trustee, the Administrator and a Federal Reserve Bank (or any agent of any of
them) may deem and treat the related Holder(s) as the absolute owner(s) of a
Security and the undivided beneficial ownership interests in the Mortgages
included in the related Pool for the purpose of receiving payments and for all
other purposes, and none of Freddie Mac, the Trustee, the Administrator or a
Federal Reserve Bank (nor any agent of any of them) shall be affected by any
notice to the contrary. All payments made to a Holder, or upon such Holder’s
order, shall be valid, and, to the extent of the payment, shall satisfy and
discharge the related Pool’s payment obligations with respect to the Holder’s
Security. None of Freddie Mac, the Trustee, the Administrator or any Federal
Reserve Bank shall have any direct obligation to any beneficial owner unless it
is also the Holder of a Security.


Section 7.08. Governing Law. THIS AGREEMENT AND THE PARTIES' RIGHTS AND
OBLIGATIONS WITH RESPECT TO SECURITIES SHALL BE GOVERNED BY THE LAWS OF THE
UNITED STATES. INSOFAR AS THERE MAY BE NO APPLICABLE PRECEDENT, AND INSOFAR AS
TO DO SO WOULD NOT FRUSTRATE THE PURPOSES OF THE FREDDIE MAC ACT OR ANY
PROVISION OF THIS AGREEMENT OR THE TRANSACTIONS GOVERNED HEREBY, THE LOCAL LAWS
OF THE STATE OF NEW YORK SHALL BE DEEMED REFLECTIVE OF THE LAWS OF THE UNITED
STATES.


Section 7.09. Grantor Trust and REMIC Status. No provision in this Agreement
shall be construed to grant Freddie Mac, the Trustee or any other Person
authority to act in any manner which (i) would cause a Pool not to be treated as
a grantor trust for federal income tax purposes, or (ii) in the event a REMIC
election is made with respect to the beneficial interests in principal and
interest payments on all or a portion of the assets comprising any Pool, would
affect the status of such assets as a REMIC for federal income tax purposes.


Section 7.10. Payments Due on Non-Business Days. If the date fixed for any
payment on any Security is a day that is not a Business Day, then such payment
shall be made on the next succeeding Business Day, with the same force and
effect as though made on the date fixed for such payment, and no interest shall
accrue for the period after such date.


Section 7.11. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, including any successor
by operation of law, and permitted assigns.


Section 7.12. Headings. The headings in this Agreement are for convenience only
and shall not affect the construction of this Agreement.


Section 7.13. Notice and Demand.


(a) Any notice, demand or other communication required or permitted under this
Agreement to be given to or served upon any Holder may be given or served (i) in
writing by deposit in the United States mail, postage prepaid, and addressed to
such Holder as such Holder’s name and address may appear on the books and
records of a Federal Reserve Bank or (ii) by transmission to such Holder through
the communication system of the Federal Reserve Banks. Any notice, demand or
other communication to or upon a Holder shall be deemed to have been
sufficiently given or made, for all purposes, upon mailing or transmission.


(b) Any notice, demand or other communication which is required or permitted to
be given to or served under this Agreement may be given in writing addressed as
follows (i) in the case of Freddie Mac in its corporate capacity, to Freddie
Mac, 8200 Jones Branch Drive, McLean, Virginia 22102, Attention: Executive Vice
President - General Counsel and Secretary and (ii) in the case of the Trustee,
to: Freddie Mac (as Trustee), 1551 Park Run Drive, McLean, Virginia 22102,
Attention: Office of Trustee; email: Freddie_Mac_Trustee@freddiemac.com, with a
copy to the Executive Vice President - General Counsel and Secretary at the
address set forth in clause (i). Such notice, demand or other communication to
or upon Freddie Mac or the Trustee shall be deemed to have been sufficiently
given or made only upon actual receipt of the writing.




17

--------------------------------------------------------------------------------

                                                    
                                                        


(c) Any notice, demand or other communication to or upon Freddie Mac or the
Trustee shall be deemed to have been sufficiently given or made only upon its
actual receipt of the writing.


Section 7.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which counterpart shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.


THE SALE OF A SECURITY AND RECEIPT AND ACCEPTANCE OF A SECURITY BY OR ON BEHALF
OF A HOLDER, WITHOUT ANY SIGNATURE OR FURTHER MANIFESTATION OF ASSENT, SHALL
CONSTITUTE THE UNCONDITIONAL ACCEPTANCE BY THE HOLDER AND ALL OTHERS HAVING A
BENEFICIAL INTEREST IN SUCH SECURITY OF ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT (INCLUDING THE RELATED POOL SUPPLEMENT) AND THE AGREEMENT OF FREDDIE
MAC, SUCH HOLDER AND SUCH OTHERS THAT THOSE TERMS AND PROVISIONS SHALL BE
BINDING, OPERATIVE AND EFFECTIVE.




FEDERAL HOME LOAN MORTGAGE CORPORATION, as Trustee


/s/ Amy Moorhus Baumgardner     
Authorized Signatory








FEDERAL HOME LOAN MORTGAGE CORPORATION, in its corporate capacity as Depositor,
Administrator and Guarantor


/s/ Mark D. Hanson ________    
Authorized Signatory






18